White, J.
Under an indictment for assault with intent *498to murder, appellant was found guilty of an aggravated assault, and fined in the sum of $100.
There is no bill of exceptions, statement of facts, or assignment of errors in the record. It is well settled by decisions, both of the Supreme Court and of this court, that, “without a statement of the facts in evidence before the court and jury, it cannot be ascertained whether the grounds of the motion for a new trial were well taken or not, or whether the charge to the jury was erroneous or not; and, there being no statement of facts, the objections made by the defendant will not be examined further than to see that the indictment will sustain the charge and finding of the jury.” Koontz v. The State, 41 Texas, 571; Mahl v. The State, 1 Texas Ct. App. 127; Talley v. The State, 1 Texas Ct. App. 688, and Brooks v. The State, 2 Texas Ct. App. 1.
The indictment being sufficient, the judgment is in all things affirmed.

Affirmed.